                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER MENZEL,                                       Case No. 17-cv-05499-EMC
                                   8                      Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9                v.                                       PARTIAL MOTION TO DISMISS, AND
                                                                                             GRANTING IN PART AND DENYING
                                  10     SCHOLASTIC, INC.,                                   IN PART DEFENDANT’S MOTION TO
                                                                                             STRIKE
                                  11                      Defendant.
                                                                                             Docket No. 64
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Peter Menzel is a photographer who has sued Defendant Scholastic, Inc. for

                                  15   copyright infringement. The Court previously granted Scholastic’s motion to dismiss the original

                                  16   complaint as well as the first amended complaint (“FAC”) for failure to state a claim for relief

                                  17   pursuant to Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S.

                                  18   662 (2009). See Docket No. 42 (order); Docket No. 57 (minutes). Currently pending before the

                                  19   Court is Scholastic’s motion to dismiss some, but not all, of the claims for copyright infringement

                                  20   asserted in the operative second amended complaint (“SAC”). In the alternative, Scholastic moves

                                  21   to strike certain paragraphs in the complaint.

                                  22             Having considered the parties’ briefs as well as the oral argument of counsel, the Court

                                  23   hereby DENIES the motion to dismiss and GRANTS in part and DENIES in part the motion to

                                  24   strike.

                                  25                        I.         FACTUAL & PROCEDURAL BACKGROUND

                                  26             In the SAC, Mr. Menzel alleges that he owns copyrights to approximately 40 photographs

                                  27   and that Scholastic had 94 licenses to use the photographs in specific publications. See SAC ¶¶ 9,

                                  28   13 & Ex. 1 (chart of 94 licenses).
                                   1          According to Mr. Menzel, although Scholastic had these licenses, Scholastic has

                                   2   committed copyright infringement because it reproduced the photographs at issue in publications

                                   3   that were not approved by Mr. Menzel (i.e., the uses were not actually licensed). Also, Scholastic

                                   4   continued to use the photographs after its licenses were used up or exhausted. The specific

                                   5   examples of infringement identified by Mr. Menzel are listed in the SAC at ¶¶ 13-25.

                                   6          (1) Scholastic used the photograph “woman with tray of bugs” (CAM_meb_7_xxs) in

                                   7              Read 180, rBook Stage A, Enterprise Edition (2005), a publication that was not

                                   8              approved by Mr. Menzel. See SAC ¶ 13. Compare SAC, Ex. 1 (Rows 82 and 85)

                                   9              (allowing use in Read 180 Stage A Next Generation and in Teacher Guide for Read

                                  10              180 Stage A Next Generation). (Scholastic does not challenge this claim of copyright

                                  11              infringement in the motion to dismiss.)

                                  12          (2) Scholastic used the photograph “fried grasshoppers on tortilla with guacamole”
Northern District of California
 United States District Court




                                  13              (MEX_meb_xxs) in Read 180, rBook Stage A, Enterprise Edition (2005), a publication

                                  14              that was not approved by Mr. Menzel. See SAC ¶ 13. Compare SAC, Ex. 1 (Rows 83-

                                  15              84) (allowing use in Read 180 Stage A Next Generation). (Scholastic does not

                                  16              challenge this claim of copyright infringement in the motion to dismiss.)

                                  17          (3) Scholastic used the photograph “Kismet showing happy expression”

                                  18              (USA_rs_42_qxxs) in The New Book of Knowledge, Volume 9 (2007), a publication

                                  19              that was not approved by Mr. Menzel. See SAC ¶ 14. Compare SAC, Ex. 1 (Row 57)

                                  20              (allowing use in New Book of Knowledge 2003).

                                  21          (4) Scholastic had a license to use the photograph “Boy looking at mealworm candy apple”

                                  22              (USA_meb_703_xs) in Super Science Magazine May 2011 Vol. 22 No. 8, see SAC,

                                  23              Ex. 1 (Row 79), but that license did not include use in electronic format. Scholastic

                                  24              went beyond the license by using the photograph in the online version of the magazine.

                                  25              See SAC ¶ 15.

                                  26          (5) Scholastic had a license to use the photograph “Honey ant desert”

                                  27              (AUS_meb_106_cxxs) in Super Science Magazine May 2011 Vol. 22 No. 8, see SAC,

                                  28              Ex. 1 (Row 80), but that license did not include use in electronic format. Scholastic
                                                                                        2
                                   1      went beyond the license by using the photograph in the online version of the magazine.

                                   2      See SAC ¶ 15.

                                   3   (6) Scholastic had a license to use the photograph “Insect pizza” (MEX_meb_01_xxs) in

                                   4      Super Science Magazine May 2011 Vol. 22 No. 8, see SAC, Ex. 1 (Row 81), but that

                                   5      license did not include use in electronic format. Scholastic went beyond the license by

                                   6      using the photograph in the online version of the magazine. See SAC ¶ 15.

                                   7   (7) Scholastic had a license to use the photograph “Julian bites arctic char caught in glacier

                                   8      lake” (GRE04_0013_xxf1) in an electronic format for the magazine publication Junior

                                   9      Scholastic May 2011, see SAC, Ex. 1 (Row 72), but electronic rights were granted for

                                  10      five years only, i.e., until April 11, 2016. After April 11, 2016, Scholastic continued to

                                  11      use the photograph on its website in an electronic version of the magazine. See SAC ¶¶

                                  12      16-17. (Scholastic does not challenge this claim of copyright infringement in the
Northern District of California
 United States District Court




                                  13      motion to dismiss.)

                                  14   (8) Scholastic had a license to use the photograph “Revis family from Hungry Planet:

                                  15      What the World Eats” (USnc04_0001_xxf1rw) in an electronic format for the

                                  16      magazine publication Junior Scholastic May 2011, see SAC, Ex. 1 (Row 73), but

                                  17      electronic rights were granted for five years only, i.e., until April 11, 2016. After April

                                  18      11, 2016, Scholastic continued to use the photograph on its website in an electronic

                                  19      version of the magazine. See SAC ¶¶ 16-17. (Scholastic does not challenge this claim

                                  20      of copyright infringement in the motion to dismiss.)

                                  21   (9) Scholastic had a license to use the photograph “Ayme family Ecuador from Hungry

                                  22      Planet: What the World Eats” (ECU04_0001_xxf1rw) in an electronic format for the

                                  23      magazine publication Junior Scholastic May 2011, see SAC, Ex. 1 (Row 74), but

                                  24      electronic rights were granted for five years only, i.e., until April 11, 2016. After April

                                  25      11, 2016, Scholastic continued to use the photograph on its website in an electronic

                                  26      version of the magazine. See SAC ¶¶ 16-17. (Scholastic does not challenge this claim

                                  27      of copyright infringement in the motion to dismiss.)

                                  28   (10)   Scholastic had a license to use the photograph “Ukita family in Tokyo from Hungry
                                                                                 3
                                   1              Planet: What the World Eats” (JAP01_0001_xxf1s) in an electronic format for the

                                   2              magazine publication Junior Scholastic May 2011, see SAC, Ex. 1 (Row 76), but

                                   3              electronic rights were granted for five years only, i.e., until April 11, 2016. After April

                                   4              11, 2016, Scholastic continued to use the photograph on its website in an electronic

                                   5              version of the magazine. See SAC ¶¶ 16-17. (Scholastic does not challenge this claim

                                   6              of copyright infringement in the motion to dismiss.)

                                   7          (11)   Scholastic had a license to use the photograph “Aboubakar family in Chad from

                                   8              Hungry Planet: What the World Eats” (CHA104_0001_xxf1rw) in an electronic format

                                   9              for the magazine publication Junior Scholastic May 2011, see SAC, Ex. 1 (Row 78),

                                  10              but electronic rights were granted for five years only, i.e., until April 11, 2016. After

                                  11              April 11, 2016, Scholastic continued to use the photograph on its website in an

                                  12              electronic version of the magazine.1 See SAC ¶¶ 16-17. (Scholastic does not challenge
Northern District of California
 United States District Court




                                  13              this claim of copyright infringement in the motion to dismiss.)

                                  14          (12)   Scholastic had a license to use the photograph “Kismet robot surprised, blue

                                  15              background” (USA_rs_41_qxxs) in Disney Yearbook 2001, for up to 40,000 copies.

                                  16              See SAC ¶ 18 & Ex. 1 (Row 44). Mr. Menzel believes that Scholastic printed more

                                  17              than 40,000 copies of Disney Yearbook 2001 because the yearbook is an annual

                                  18              publication and Scholastic printed 315,000 copies of Disney Yearbook 2006. See SAC

                                  19              ¶¶ 19-21.

                                  20          (13)   Scholastic had a license to use the photograph “Kismet with angry expression, blue

                                  21              background” (USA_rs_38_qxxs) in Disney Yearbook 2001, for up to 40,000 copies.

                                  22              See SAC ¶ 18 & Ex. 1 (Row 45). Mr. Menzel believes that Scholastic printed more

                                  23              than 40,000 copies of Disney Yearbook 2001 because the yearbook is an annual

                                  24              publication and Scholastic printed 315,000 copies of Disney Yearbook 2006. See SAC

                                  25              ¶¶ 19-21.

                                  26          (14)   Scholastic had a license to use the photograph “Kismet with sleeping expression,

                                  27
                                       1
                                  28    In addition to (7)-(11) above, Mr. Menzel claims that Scholastic used a sixth photograph on its
                                       website in an electronic version of the magazine but the Court could not find a match.
                                                                                        4
                                   1              blue background” (USA_rs_44_qxxs) in Disney Yearbook 2001, for up to 40,000

                                   2              copies. See SAC ¶ 18 & Ex. 1 (Row 46). Mr. Menzel believes that Scholastic printed

                                   3              more than 40,000 copies of Disney Yearbook 2001 because the yearbook is an annual

                                   4              publication and Scholastic printed 315,000 copies of Disney Yearbook 2006. See SAC

                                   5              ¶¶ 19-21.

                                   6          (15)   Scholastic had a license to use the photograph “woman with tray of bugs”

                                   7              (CAM_meb_7_xxs) in Read 180, rBook Stage A, Next Generation (2012), for up to

                                   8              500,000 copies. See SAC ¶ 22 & Ex. 1 (Rows 82 and 85). Mr. Menzel believes that

                                   9              Scholastic printed more than 500,000 copies of Read 180, rBook Stage A, Next

                                  10              Generation (2012), because, in a September 2011 press release, “Scholastic touted the

                                  11              success of its Read 180 Next Generation program,” which aligns with Common Core

                                  12              Standards, which had $50 million in sales since its launch in May 2011, and which
Northern District of California
 United States District Court




                                  13              serves more than 1 million students in schools across the country. SAC ¶ 23.

                                  14              (Scholastic does not challenge this claim of copyright infringement in the motion to

                                  15              dismiss.)

                                  16          (16)   Scholastic had a license to use the photograph “fried grasshoppers on tortilla with

                                  17              guacamole” (MEX_meb_1_xxs) in Read 180, rBook Stage A, Next Generation (2012),

                                  18              for up to 500,000 copies. See SAC ¶ 22 & Ex. 1 (Rows 83-84). Mr. Menzel believes

                                  19              that Scholastic printed more than 500,000 copies of Read 180, rBook Stage A, Next

                                  20              Generation (2012), because, in a September 2011 press release, “Scholastic touted the

                                  21              success of its Read 180 Next Generation program,” which aligns with Common Core

                                  22              Standards, which had $50 million in sales since its launch in May 2011, and which

                                  23              serves more than 1 million students in schools across the country. SAC ¶ 23.

                                  24              (Scholastic does not challenge this claim of copyright infringement in the motion to

                                  25              dismiss.)

                                  26          As indicated by the above, Mr. Menzel has identified 16 examples of infringement

                                  27   involving 13 photographs (out of approximately 40 total). Mr. Menzel basically maintains that

                                  28   these examples are enough to sustain claims of copyright infringement on all 40 or so
                                                                                       5
                                   1   photographs, particularly because Scholastic has a pattern and practice of copyright infringement.

                                   2   In support of his claim that Scholastic is a “serial” infringer, Mr. Menzel points to the following:

                                   3               •   In a different case, Sohm (S.D.N.Y.), a district court held on summary judgment

                                   4                   that Scholastic had infringed with respect to some copyrighted photographs. See

                                   5                   SAC ¶¶ 35, 61 (referring to ruling that “‘Plaintiffs are entitled to summary

                                   6                   judgment on liability for copyright infringement as to the claims corresponding to

                                   7                   rows 8, 9, and 13 through 16 of Docket No. 69-1’”).

                                   8               •   Also, in Sohm, discovery revealed that Scholastic had exceeded its licensed print

                                   9                   amount for eleven publications.2 See SAC ¶ 49.

                                  10               •   In another case, Krist (E.D. Pa.), discovery revealed that Scholastic had exceeded

                                  11                   its licensed print amount for two publications. See SAC ¶ 50.

                                  12               •   Including Sohm and Krist, Scholastic has been sued for copyright infringement in
Northern District of California
 United States District Court




                                  13                   thirteen cases (with most of these cases being brought by Mr. Menzel’s litigation

                                  14                   counsel). See SAC ¶ 53. Most of these cases settled. A few cases are still

                                  15                   pending.

                                  16               •   An attorney who was involved in a copyright case against Scholastic informed Mr.

                                  17                   Menzel that she could not disclose any specifics about the case but stated that, with

                                  18                   respect to the company’s copyright practices, “‘[L]ook how many times they have

                                  19                   been sued by photographers.’” SAC ¶ 44.

                                  20                                          II.      DISCUSSION

                                  21   A.     Motion to Dismiss

                                  22          1.       Legal Standard

                                  23
                                                       To survive a [12(b)(6)] motion to dismiss for failure to state a claim
                                  24                   after the Supreme Court's decisions in Ashcroft v. Iqbal, 556 U.S.
                                                       662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544
                                  25                   (2007), [a plaintiff's] factual allegations [in the complaint] "must . . .
                                                       suggest that the claim has at least a plausible chance of success." In
                                  26                   other words, [the] complaint "must allege 'factual content that allows
                                  27
                                       2
                                  28    One of these publications was from the New Book of Knowledge series. See SAC ¶ 49. Mr.
                                       Menzel notes that he licensed eight uses of his photographs to this series. See SAC ¶ 52.
                                                                                         6
                                                      the court to draw the reasonable inference that the defendant is liable
                                   1                  for the misconduct alleged.'"
                                   2                  . . . . [The Ninth Circuit has] settled on a two-step process for
                                                      evaluating pleadings:
                                   3
                                                             First, to be entitled to the presumption of truth,
                                   4                         allegations in a complaint or counterclaim may not
                                                             simply recite the elements of a cause of action, but
                                   5                         must contain sufficient allegations of underlying facts
                                                             to give fair notice and to enable the opposing party to
                                   6                         defend itself effectively. Second, the factual
                                                             allegations that are taken as true must plausibly
                                   7                         suggest an entitlement to relief, such that it is not
                                                             unfair to require the opposing party to be subjected to
                                   8                         the expense of discovery and continued litigation.
                                   9   Levitt v. Yelp! Inc., 765 F.3d 1123, 1134-35 (9th Cir. 2014).

                                  10          Notably,

                                  11                  [t]he plausibility standard is not akin to a "probability requirement,"
                                                      but it asks for more than a sheer possibility that a defendant has
                                  12                  acted unlawfully. Where a complaint pleads facts that are "merely
Northern District of California
 United States District Court




                                                      consistent with" a defendant's liability, it "stops short of the line
                                  13                  between possibility and plausibility 'of entitlement to relief.'"
                                  14   Iqbal, 556 U.S. at 678. On the other hand,

                                  15                  [i]f there are two alternative explanations, one advanced by
                                                      defendant and the other advanced by plaintiff, both of which are
                                  16                  plausible, plaintiff's complaint survives a motion to dismiss under
                                                      Rule 12(b)(6). Plaintiff's complaint may be dismissed only when
                                  17                  defendant's plausible alternative explanation is so convincing that
                                                      plaintiff's explanation is implausible.
                                  18
                                  19   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (emphasis in original).

                                  20          2.      Scope of Motion to Dismiss

                                  21          Mr. Menzel’s basic contention in the SAC is that Scholastic has used his 40 or so

                                  22   photographs in ways not authorized by the 94 licenses identified in Exhibit 1 and therefore has

                                  23   engaged in copyright infringement. Scholastic has framed its motion to dismiss based on Exhibit

                                  24   1. That is, it moves to dismiss claims based on Rows 1-71 and 86-94 of the exhibit. See Reply at

                                  25   1 n.1 (noting that Scholastic identified the wrong rows in its opening brief). Scholastic does not

                                  26   move to dismiss the claims based on Rows 72-85. See Reply at 1 n.1.

                                  27          3.      Claims Based on Rows 44-46

                                  28          Among the claims Scholastic moves to dismiss are those based on Rows 44-46 of Exhibit
                                                                                         7
                                   1   1. Mr. Menzel’s claims based on Rows 44-46 are predicated on the allegations identified in

                                   2   examples (12)-(14) above. To wit:

                                   3              •   Scholastic had a license to use the photograph “Kismet robot surprised, blue

                                   4                  background” (USA_rs_41_qxxs) in Disney Yearbook 2001, for up to 40,000 copies.

                                   5                  See SAC ¶ 18 & Ex. 1 (Row 44). Mr. Menzel believes that Scholastic printed more

                                   6                  than 40,000 copies of Disney Yearbook 2001 because the yearbook is an annual

                                   7                  publication and Scholastic printed 315,000 copies of Disney Yearbook 2006. See

                                   8                  SAC ¶¶ 19-21.

                                   9              •   Scholastic had a license to use the photograph “Kismet with angry expression, blue

                                  10                  background” (USA_rs_38_qxxs) in Disney Yearbook 2001, for up to 40,000 copies.

                                  11                  See SAC ¶ 18 & Ex. 1 (Row 45). Mr. Menzel believes that Scholastic printed more

                                  12                  than 40,000 copies of Disney Yearbook 2001 because the yearbook is an annual
Northern District of California
 United States District Court




                                  13                  publication and Scholastic printed 315,000 copies of Disney Yearbook 2006. See

                                  14                  SAC ¶¶ 19-21.

                                  15              •   Scholastic had a license to use the photograph “Kismet with sleeping expression,

                                  16                  blue background” (USA_rs_44_qxxs) in Disney Yearbook 2001, for up to 40,000

                                  17                  copies. See SAC ¶ 18 & Ex. 1 (Row 46). Mr. Menzel believes that Scholastic

                                  18                  printed more than 40,000 copies of Disney Yearbook 2001 because the yearbook is

                                  19                  an annual publication and Scholastic printed 315,000 copies of Disney Yearbook

                                  20                  2006. See SAC ¶¶ 19-21.

                                  21          Scholastic essentially argues that infringement is not plausible because the 2001 annual

                                  22   and the 2006 annual are two different publications, five years apart, and there is no indication that

                                  23   “the books performed similarly.” Mot. at 12.

                                  24          The Court does not agree. Given that all reasonable inferences are to be made in Mr.

                                  25   Menzel’s favor at this stage of the proceedings, Mr. Menzel has alleged enough to make a

                                  26   plausible infringement claim. In the SAC, Mr. Menzel alleges that the annual has been published

                                  27   since the 1980s, see SAC ¶ 18, and that each annual is “similar in appearance (see sample covers)

                                  28   and size (each contains 96) pages.” SAC ¶ 19. If the 2006 annual had a print run of 315,000
                                                                                         8
                                   1   copies, it is reasonable to infer that, even five years earlier, there was a significant print run on the

                                   2   2001 annual – at least one that exceeded 40,000 copies.

                                   3           4.       Claims Based on Rows 79-81

                                   4           Scholastic also moves to dismiss the claims based on Rows 79-81 of Exhibit 1. Mr.

                                   5   Menzel’s claims based on Rows 79-81 are predicated on the allegations identified in examples (4)-

                                   6   (6) above. To wit:

                                   7                •   Scholastic had a license to use the photograph “Boy looking at mealworm candy

                                   8                    apple” (USA_meb_703_xs) in Super Science Magazine May 2011 Vol. 22 No. 8,

                                   9                    see SAC, Ex. 1 (Row 79), but that license did not include use in electronic format.

                                  10                    Scholastic went beyond the license by using the photograph in the online version of

                                  11                    the magazine. See SAC ¶ 15.

                                  12                •   Scholastic had a license to use the photograph “Honey ant desert”
Northern District of California
 United States District Court




                                  13                    (AUS_meb_106_cxxs) in Super Science Magazine May 2011 Vol. 22 No. 8, see

                                  14                    SAC, Ex. 1 (Row 80), but that license did not include use in electronic format.

                                  15                    Scholastic went beyond the license by using the photograph in the online version of

                                  16                    the magazine. See SAC ¶ 15.

                                  17                •   Scholastic had a license to use the photograph “Insect pizza” (MEX_meb_01_xxs)

                                  18                    in Super Science Magazine May 2011 Vol. 22 No. 8, see SAC, Ex. 1 (Row 81), but

                                  19                    that license did not include use in electronic format. Scholastic went beyond the

                                  20                    license by using the photograph in the online version of the magazine. See SAC ¶

                                  21                    15.

                                  22           In its motion to dismiss, Scholastic fails to adequately articulate why Mr. Menzel has

                                  23   failed to state a plausible claim for relief with respect to these rows. Therefore, the motion to

                                  24   dismiss as to these rows is denied.

                                  25           5.       Claims Based on Rows 1-43, 47-71, and 86-94

                                  26           Finally, Scholastic moves to dismiss with respect to the claims based on Rows 1-39, 47-71,

                                  27   and 86-94 of Exhibit 1. Scholastic argues, in essence, that, even though Mr. Menzel has

                                  28   adequately pled some claims for infringement (Rows 72-85), he “should not be permitted to use
                                                                                           9
                                   1   [a] small [number] of claims to support the remainder of his Complaint and gain a wide-ranging

                                   2   audit of Scholastic in discovery.” Mot. at 1. Scholastic adds: “Following extensive discovery in

                                   3   many of these matters, only one [Sohm] has resulted in any sort of judgment against Scholastic

                                   4   and, even in that case, garnered judgment on only a handful of uses after bringing over a hundred

                                   5   claims of infringement.” Mot. at 8 (emphasis in original).

                                   6          As above, the Court finds that Mr. Menzel has adequately alleged a plausible claim of

                                   7   copyright infringement, particularly as all reasonable inferences are to be made in Mr. Menzel’s

                                   8   favor. Admittedly, Mr. Menzel has suggested that Scholastic has not complied with 94 licenses,

                                   9   see SAC, Ex. 1, but has pointed to only 16 specific instances of infringement. Also, Scholastic

                                  10   has been adjudged an infringer in one case only (Sohm) and the infringement there was limited in

                                  11   scope. Nevertheless, Mr. Menzel has alleged that Scholastic has exceeded licensed print runs in

                                  12   multiple instances (although, admittedly, those publications do not appear to involve Mr. Menzel’s
Northern District of California
 United States District Court




                                  13   photographs). See SAC ¶¶ 49-50 (alleging that, in Sohm, Scholastic exceeded the licensed print

                                  14   runs in 11 publications and that, in Krist, Scholastic exceeded the print runs in two publications).

                                  15   Furthermore, Scholastic has settled a fair number of infringement cases and, even though this

                                  16   Court is not privy to the settlement terms, it may reasonably be inferred for purposes of Rule

                                  17   12(b)(6) that there were plausible claims of infringement that warranted filing in those cases.

                                  18   Finally, the Court notes that there are about 40 photographs at issue in the instant case and Mr.

                                  19   Menzel’s specific examples of infringement implicate 14 of those photographs – i.e., about 1/3 of

                                  20   the total, enough to imply a possible pattern of practice.

                                  21   B.     Alternative Motion to Strike

                                  22          As the Court is denying Scholastic’s motion to dismiss, it must address Scholastic’s

                                  23   alternative motion to strike.

                                  24                  Pursuant to Federal Rule of Civil Procedure 12(f), a court may strike
                                                      from a pleading "an insufficient defense or any redundant,
                                  25                  immaterial, impertinent, or scandalous matter."[3] Fed .R. Civ. P.
                                  26
                                  27
                                       3
                                        “Immaterial matter is that which has no essential or important relationship to the claim for relief
                                       or the defenses being pleaded. Impertinent matter consists of statements that do not pertain, and
                                  28   are not necessary, to the issues in question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th
                                       Cir. 1993) (internal quotation marks omitted).
                                                                                        10
                                                     12(f). "The function of a 12(f) motion to strike is to avoid the
                                   1                 expenditure of time and money that must arise from litigating
                                                     spurious issues by dispensing with those issues prior to trial."
                                   2                 Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.
                                                     2010). Motions to strike are generally disfavored. See Barnes v. AT
                                   3                 & T Pension Ben. Plan – Nonbargained Program, 718 F. Supp. 2d
                                                     1167, 1170 (N.D. Cal. 2010); see also Platte Anchor Bolt, Inc. v.
                                   4                 IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004) (stating that,
                                                     "[i]f there is any doubt whether the portion to be stricken might bear
                                   5                 on an issue in the litigation, the court should deny the motion");
                                                     McRee v. Goldman, No. 11-CV-00991-LHK, 2012 U.S. Dist.
                                   6                 LEXIS 36793 (N.D. Cal. Mar. 19, 2012) (explaining that motions to
                                                     strike are disfavored because the motions may be used as delaying
                                   7                 tactics and because there is a strong policy favoring resolution on
                                                     the merits).
                                   8
                                       Media.net Advert. FZ-LLC v. Netseer, Inc., 198 F. Supp. 3d 1083, 1088-89 (N.D. Cal. 2016).
                                   9
                                              The specific paragraphs Scholastic seeks to strike are as follows: 6-8, 19-20, 35, 49-52,
                                  10
                                       and 56-58. See Prop. Order ¶ 2.
                                  11
                                                 •   ¶¶ 6-8. The Court agrees that these paragraphs should be stricken. They simply
                                  12
Northern District of California




                                                     recite law (e.g., what the elements of copyright infringement are).
 United States District Court




                                  13
                                                 •   ¶¶ 19-20. The motion to strike is denied. These paragraphs relate to Mr. Menzel’s
                                  14
                                                     position that Scholastic likely exceeded the licensed print run for the 2001 Disney
                                  15
                                                     Yearbook based on the number of copies that Scholastic published of the 2006
                                  16
                                                     Disney Yearbook.
                                  17
                                                 •   ¶ 35. The motion to strike is denied. The paragraph concerns the Sohm district
                                  18
                                                     court’s summary judgment ruling in favor of Mr. Menzel. What happened in other
                                  19
                                                     copyright cases against Scholastic is relevant, especially as Mr. Menzel has now
                                  20
                                                     given specific examples of copyright infringement with respect to his photographs
                                  21
                                                     here.
                                  22
                                                 •   ¶¶ 49-52. The motion to strike is denied. These paragraphs concern the fact that
                                  23
                                                     Scholastic exceeded its licensed print runs in multiple publications (not involving
                                  24
                                                     Mr. Menzel’s photographs).
                                  25
                                                 •   ¶¶ 56-68. The motion to strike is denied. These paragraphs concern the other
                                  26
                                                     copyright cases against Scholastic and where they currently stand (e.g., settled, still
                                  27
                                                     pending).
                                  28
                                                                                       11
                                   1                                       III.      CONCLUSION

                                   2          For the foregoing reasons, Scholastic’s motion to dismiss is denied in its entirety. For the

                                   3   alternative motion to strike, the Court grants the request to strike ¶¶ 6-8 (which simply recite the

                                   4   law); however, the remainder of the motion is denied.

                                   5          This order disposes of Docket No. 64.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: January 4, 2019

                                  10

                                  11                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
